DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 7 and 14 are cancelled, leaving claims 1-6, 8-13 and 15-20 are pending in this application.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
in line 7, “the processed sentence” should be “the processed one or more sentences”.  
in line 8, “the processed sentence” should be “the processed one or more sentences”.  
in lines 9-10, “the processed sentence” should be “the processed one or more sentences”.  
in line 11, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 13, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 15, “the processed sentence” should be “the processed one or more sentences”.  
in line 17, “the processed sentence” should be “the processed one or more sentences”.  
in line 20, “the processed sentence” should be “the processed one or more sentences”.  
in line 21, “the processed sentence” should be “the processed one or more sentences”.  

Claim 8 is objected to because of the following informalities: 
in line 12, “the processed sentence” should be “the processed one or more sentences”.  
in line 13, “the processed sentence” should be “the processed one or more sentences”.  
in lines 14-15, “the processed sentence” should be “the processed one or more sentences”.  
in line 16, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 18, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 20, “the processed sentence” should be “the processed one or more sentences”.  
in line 22, “the processed sentence” should be “the processed one or more sentences”.  
in line 25, “the processed sentence” should be “the processed one or more sentences”.  
in line 26, “the processed sentence” should be “the processed one or more sentences”.  

Claim 15 is objected to because of the following informalities: 
in line 10, “the processed sentence” should be “the processed one or more sentences”.  
in line 11, “the processed sentence” should be “the processed one or more sentences”.  
in lines 12-13, “the processed sentence” should be “the processed one or more sentences”.  
in line 14, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 16, “the at least one processed sentence” should be “the processed one or more sentences”. 
in line 18, “the processed sentence” should be “the processed one or more sentences”.  
in line 20, “the processed sentence” should be “the processed one or more sentences”.  
in line 23, “the processed sentence” should be “the processed one or more sentences”.  
in line 24, “the processed sentence” should be “the processed one or more sentences”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification does not describe identifying a subject of the received communication, only determining the subject of each of the one or more sentences. Further, it does not teach using a second clustering methodology to determine whether the determined subject of the at least one processed sentence with the negative status is related to an identified subject of the received communication. Since the determined subject is drawn from one or more sentences of the received communication and there is no process for how an identified subject of the received communication is identified, the limitation is unclear. In paragraph [0046] of the specification the context (i.e. contextualized phrases) are compared to the subject of the sentence, which the Examiner believes this claim language is meant to capture. Finally, the specification fails to teach determination of sentiment after determining the context of the phrase. Claims 2-6, 9-13 and 16-20 inherit these deficiencies from claims 1, 8 and 15.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, it is unclear how the “at least one contextualized phrase” and the “at least one phrase” of the aggregating step are related.
Also, phrases are determined to have negative status, not sentences, so the limitation “the at least one processed sentence with the negative status” is unclear. The Examiner suggests using “sentence containing the at least one phrase having a negative status”.
It is also unclear to the Examiner how the “determined subject of the at least one phrase” is different from or related to “an identified subject of the received communication”. Since the determined subject is drawn from one or more sentences of the received communication and there is no process for how an identified subject of the received communication is identified, the limitation is unclear. In paragraph [0046] of the specification the context (i.e. contextualized phrases) are compared to the subject of the sentence, which the Examiner believes this claim language is meant to capture.
Similarly, the limitation “determining the subject of the at least one phrase of the processed sentence and the subject of the received communication are related” lacks antecedent basis and is unclear. This appears to refer to the contextualization step, but it is unclear.
Since sentiment analysis takes place prior to determining context in the specification, the limitation “analyzing the at least one phrase of the processed sentence using a sentiment analysis application programming interface (API), based on determining that the subject of the at least one phrase of the processed sentence and the subject of the received communication are related” is temporally impossible and is unclear to the Examiner.
Claims 2-6, 9-13 and 16-20 inherit these deficiencies from claims 1, 8 and 15.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 10/25/2022, with respect to the rejections of claims 7 and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 7 and 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 10/25/2022, with respect to the rejections of claims 1-6, 8-13 and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-6, 8-13 and 15-20 under 35 U.S.C. 103  has been withdrawn. 
The Examiner notes that most of the issues identified in the interview on 10/20/2022 are still present in the claims and that reviewing paragraphs [0041] & [0046] of the specification has not resolved the issues under U.S.C. 112(a) & (b) for the Examiner. 
. The arguments concerning amended claims 1, 8 and 15 can’t be properly assessed due to issues outlined in the rejection of those claims under 35 U.S.C. 112(a) & (b). However, the Examiner notes that Hao et al. (U.S. Patent Application Publication 2014/0039875) seems to read on the process of Figure 2, steps 210 & 212 which the amended claims seem to be aimed at.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677